Citation Nr: 1828567	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-36 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to nonservice-connected pension benefits.


(The issues of entitlement to service connection for fatigue, abnormal weight loss, headaches, sleep apnea, posttraumatic stress disorder (PTSD), and left hand, left side, right knee, and right shoulder and skin disorders will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1994 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the RO in Roanoke, Virginia.  In December 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's non-service-connected disabilities are of sufficient severity as to permanently preclude engaging in substantially gainful employment consistent with age, education, and occupational experience. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for non-service-connected disability pension benefits have been met.  38 U.S.C. §§ 1502, 1521, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.342, 4.15, 4.16, 
4.17 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria for Nonservice-connected Pension

Non-service-connected pension is payable to any veteran who served at least 
90 days during a period of war who is permanently and totally disabled from disability that is not the result of his own willful misconduct.  38 U.S.C. § 1521.  A veteran is considered to be permanently and totally disabled if he is suffering from a disability or combination of disabilities that are sufficient to prevent the average person from following a substantially gainful occupation, that is reasonably certain to continue throughout his life, or if he is in fact unemployable as a result of disability or disabilities that are reasonably certain to continue throughout his life.  38 U.S.C.§ 1502; Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

Disability ratings are based on the average impairment of earning capacity resulting from disability.  The percentage ratings for each diagnostic code, as set forth in VA's Schedule for Rating Disabilities, codified in 38 C.F.R. Part 4, represent the average impairment of earning capacity resulting from disability.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation is assigned when the required residuals are not shown.  38 C.F.R. § 4.31 (2017).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent rating.  38 C.F.R. § 3.340(a).  Where the schedular rating is less than total, in order to be considered permanently and totally disabled the veteran must be unemployable due to one disability rated at 60 percent or higher; or two or more disabilities with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may be found to exist if the veteran is working in a protected environment, such as a family business or sheltered workshop; or as a self-employed person receiving less than half the usual remuneration for that work.  

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

After a review of all the lay and medical evidence, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's non-service-connected disabilities are of sufficient severity as to permanently preclude engaging in substantially gainful employment consistent with age, education, and occupational experience.  Regarding employment history, the December 2017 hearing transcript reflects the Veteran testified to working in a call center until 2015 when he had to stop working completely due to passing out.  March 2014 and October 2012 statements reflect the Veteran reported no income.  

The Veteran is approximately 45 years old and has experienced chronic homelessness.  See September 2017 VA treatment record; see also November 2017 VA treatment record.  A Social Security Administration (SSA) benefits determination received by VA in November 2017 reflects the Veteran was approved for Supplemental Security Income (SSI), effective January 27, 2015.  As the Veteran is approximately 45 years old, it is reasonable to infer that the Veteran is in receipt of SSI benefits due to disability, not age.  Further, a September 2017 VA treatment record reflects chronic homelessness, unemployment, and an April 2017 ischemic cerebrovascular accident with cranioplasty.  For pension purposes, the RO assigned a 10 percent disability rating for a right knee disorder, a 30 percent disability rating for PTSD, and 50 percent rating for obstructive sleep apnea.  

In addition to meeting the objective criteria listed above, the evidence is in relative equipoise on the question of whether the Veteran is prevented from following substantially gainful employment due to all disabilities, including non-service-connected disabilities.  Numerous VA treatment records reflect treatment for post-service alcohol dependence, an acquired psychiatric disorder, and a seizure disorder.  A January 2015 VA treatment record reflects an altercation with a police officer, which resulted in right shoulder and back pain, and April 2017 VA treatment records refect an ischemic cerebrovascular accident with cranioplasty.  In addition, and as discussed above, SSI benefits (effective in January 2015) were granted as likely due to disability, and not age, and numerous VA treatment records reflect periods of homelessness. 

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's non-service-connected disabilities, in combination, are of sufficient severity as to permanently preclude him from engaging in 







substantially gainful employment consistent with his age, education, and occupation experience.  For these reasons, the Board finds that the Veteran is entitled to non-service-connected disability pension benefits.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to non-service-connected pension benefits is granted. 





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


